Citation Nr: 9917717	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active service from March 1956 to August 
1956, when he received a medical discharge.  The appellant 
was denied entitlement to service connection for 
schizophrenia in an October 1956 rating decision of the 
Detroit, Michigan Regional Office which indicated that the 
psychiatric disorder was not incurred in, or aggravated by, 
active service.  The appellant was notified of this decision, 
but did not file a timely notice of disagreement therewith.  
That decision then became final.  

In subsequent years, he attempted, without success to reopen 
the claim on occasion.  By decision of the Board of Veteran's 
Appeals (Board) in June 1991, it was held that new and 
material evidence to reopen a claim had not been submitted.  
This was the last final decision on any basis.  The appellant 
again applied to reopen the claim, and such application was 
denied by the Waco, Texas, Regional Office (RO) in March 
1993.  In a decision dated December 11, 1996, the Board 
declined to reopen this previously denied claim, upholding 
the RO.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court).

In October 1998, counsel for the parties filed a Joint Motion 
for Remand and requested a stay of proceedings pending a 
ruling on the motion Joint Motion.  The basis for the Motion 
was that the Board had employed the test set forth by the 
Court in Manio v. Derwinski, 1 Vet. App. 140 (1991) and 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), for use in 
new and material evidence cases.  Under that test, in order 
for newly submitted evidence to be considered material, there 
had to be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome of the decision.  However, in 
the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), 
issued on September 16, 1998, the United States Court of 
Appeals for the Federal Circuit overruled the Manio/Colvin 
test for purpose of reopening claims for the award of VA 
benefits.  

An Order of the Court, dated in November 1998, granted the 
Joint Motion and vacated that part of the Board's decision of 
December 1996 that denied the appellant's claim of 
entitlement to service connection for schizophrenia on the 
basis of failure to submit new and material evidence.  That 
issue was remanded for further development, readjudication 
and disposition in accordance with the Court's Order.  
[citation redacted].

It is noted that the Board's December 1996 decision also 
dealt with the issue of whether there was clear and 
unmistakable error in an October 1956 rating decision.  The 
Joint Motion reveals that the parties stipulated to the 
withdrawal of that issue and a move for a stay of proceedings 
until a ruling on the Joint Motion.  As such, and as that 
issue was dismissed in the Court's Order, it is not otherwise 
at issue or now before the Board.  The appeal is limited to 
the issue as set forth on the title page.


REMAND

As provided in the Court's Order and the Joint Motion, the 
appellant was offered the opportunity, via a letter sent by 
the Board in March 1999, to submit additional argument and 
evidence in support of the appeal.  The appellant's attorney 
was informed that such material should be submitted within 30 
days.  In a letter sent to the Board that same month, the 
appellant's attorney indicated that additional argument or 
evidence in support of the appeal would be submitted.  The 
appellant's attorney also requested that this material 
receive review from the Waco, Texas Regional Office (RO) 
prior to appellate review by the Board.

Accordingly, this case is remanded to the RO for the 
following action:

The RO should, as needed, contact the 
appellant and his attorney, and request 
whatever new evidence they have for 
submission.  After review of all of the 
evidence of record, including all 
material submitted by the appellant and 
his attorney pursuant to the Court's 
order, the RO should readjudicate the 
issue on appeal, whether new and material 
evidence has been submitted to reopen the 
appellant's claim of entitlement to 
service connection for schizophrenia.  
The RO should adjudicate the issue 
mindful of the Court's holding in Hodge, 
as discussed above.  

To the extent the benefits sought are not granted, the 
appellant and his attorney should be provided with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should be returned to the 
Board for further appellate review, if in order.  No action 
is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


